Exhibit 10.49A

 

FIRST AMENDMENT TO TRUST PREFERRED SECURITIES

GUARANTEE AGREEMENT

 

BY AND AMONG

 

INDIAN RIVER BANKING COMPANY,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, Trustee

 

and

 

ALABAMA NATIONAL BANCORPORATION

 

Dated as of November 19, 2003

 

Trust Preferred Securities Guarantee Agreement

Dated as of September 30, 2002

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO TRUST PREFERRED SECURITIES

GUARANTEE AGREEMENT

 

THIS FIRST AMENDMENT TO TRUST PREFERRED SECURITIES GUARANTEE AGREEMENT (this
“Amendment”) is made as of this 19th day of November, 2003, by and among Indian
River Banking Company, a Florida corporation (“IRBC” or, before the Effective
Time, the “Guarantor”), as original guarantor, Alabama National BanCorporation,
a Delaware corporation (“ANB” or, after the Effective Time, the “Guarantor”), as
successor guarantor, and Wells Fargo Bank, National Association, a national
banking association (the “Trustee”), as trustee.

 

WHEREAS, IRBC and the Trustee have entered into a Trust Preferred Securities
Guarantee Agreement, dated as of September 30, 2002 (the “Trust Preferred
Securities Guarantee”), pursuant to which IRBC agreed to guarantee the payments
and distributions with respect to the 7,000 preferred securities issued by
Indian River Capital Trust I on September 30, 2002 (the “Trust Preferred
Securities”);

 

WHEREAS, IRBC and ANB have entered into an Agreement and Plan of Merger, dated
as of October 22, 2003, that provides for the merger (the “Merger”) of IRBC with
and into ANB;

 

WHEREAS, the Merger will become effective (a) on the date and at the time that
the later of the following shall occur: (i) the Certificate of Merger reflecting
the Merger shall be accepted for filing by the Secretary of State of Delaware,
and (ii) the Articles of Merger reflecting the Merger shall be accepted for
filing by the Secretary of State of Florida, or (b) on the date and at the time
as may be otherwise specified by the parties to the Merger in the Certificate of
Merger and the Articles of Merger (the time and date when the Merger becomes
effective is referred to herein as the “Effective Time”);

 

WHEREAS, at the Effective Time, the separate corporate existence of IRBC will
cease and ANB will continue as the surviving corporation following the Merger,
and ANB will by operation of law, and pursuant to the provisions of the Trust
Preferred Securities Guarantee, be the successor to the obligations of IRBC
under the Trust Preferred Securities Guarantee;

 

WHEREAS, ANB has previously issued to subsidiary trusts of ANB in connection
with the issuance by such trusts of capital and common securities, the following
debentures: (i) floating rate junior subordinated deferrable interest debentures
due 2031 currently outstanding in the aggregate principal amount of $15,464,000,
(ii) floating rate junior subordinated deferrable interest debentures due 2032
currently outstanding in the aggregate principal amount of $10,310,000, and
(iii) floating rate junior subordinated deferrable interest debentures due 2033
currently outstanding in the aggregate principal amount of $20,619,000
(collectively, the “ANB Debentures”); and issued guarantees in respect of the
related capital securities issued by such trusts;

 

WHEREAS, an event of default may occur under the indentures relating to the ANB
Debentures as a result of the assumption by ANB of the Trust Preferred
Securities Guarantee pursuant to the Merger, unless the Trust Preferred
Securities Guarantee is expressly pari passu with the ANB Debentures;

 

1



--------------------------------------------------------------------------------

WHEREAS, no adverse effect in any material respect in the rights of the Holders
will result if the Trust Preferred Securities Guarantee is pari passu with the
ANB Debentures;

 

WHEREAS the parties hereto desire to permit the Merger and preclude an
inadvertent event of default under the ANB Debentures; and

 

WHEREAS, this Amendment has been duly authorized by all necessary action on the
part of IRBC and ANB.

 

NOW, THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, IRBC, ANB and the Trustee agree as follows for the
equal and ratable benefit of the Holders:

 

ARTICLE I

DEFINITIONS; INTERPRETATION

 

1.1. Definitions. Capitalized terms that are defined in the preamble or the
recitals hereto shall have such meanings throughout this Amendment. Capitalized
terms used but not defined in this Amendment shall have the meanings assigned
thereto in the Trust Preferred Securities Guarantee. The meanings assigned to
all defined terms used in this Amendment shall be equally applicable to both the
singular and plural forms of such defined terms. The term “Trust Preferred
Securities Guarantee” as used herein means the Trust Preferred Securities
Guarantee, as amended and supplemented by this Amendment, or as otherwise
supplemented or amended from time to time by one or more amendments thereto or
hereto entered into pursuant to the applicable provisions of the Trust Preferred
Securities Guarantee.

 

1.2. Interpretation. References in the Trust Preferred Securities Guarantee
(including references in the Trust Preferred Securities Guarantee as amended or
supplemented hereby) to “this Trust Preferred Securities Guarantee” (and
indirect references such as “hereunder,” “herein” and “hereof”) shall be deemed
references to the Trust Preferred Securities Guarantee as amended and
supplemented hereby. All of the covenants, agreements and provisions of this
Amendment shall be deemed to be and construed as part of the Trust Preferred
Securities Guarantee to the same effect as if fully set forth therein and shall
be fully enforceable in the manner provided in the Trust Preferred Securities
Guarantee. Except as otherwise provided in this Amendment, all of the covenants,
agreements and provisions of the Trust Preferred Securities Guarantee shall
remain in full force and effect.

 

2



--------------------------------------------------------------------------------

ARTICLE II

MERGER

 

Assumption by ANB. ANB, as the surviving corporation of the Merger, shall become
fully responsible as of the Effective Time, without any further action, for the
due and punctual performance and observance of all of the covenants and
conditions of the Trust Preferred Securities Guarantee to be kept or performed
by the Guarantor. Upon such assumption, ANB shall succeed to and be substituted
for IRBC with the same effect as if it had been named in the Trust Preferred
Securities Guarantee as the original guarantor, and IRBC thereupon shall be
relieved of any further liability or obligation under the Trust Preferred
Securities Guarantee. Upon and following the Effective Time, the parties hereto
agree that all references to the “Guarantor” in the Trust Preferred Securities
Guarantee shall be deemed references to ANB, until a successor replaces it
pursuant to the applicable provisions of the Trust Preferred Securities
Guarantee and thereafter the “Guarantor” shall mean such successor.

 

ARTICLE III

RANKING

 

In order to provide that the Trust Preferred Securities Guarantee is pari passu
with the ANB Debentures and the guarantees issued by ANB in respect thereof,
Section 6.2 of the Trust Preferred Securities Guarantee is amended by adding the
following at the end thereof:

 

“Notwithstanding anything to the contrary herein, the Trust Preferred Securities
Guarantee shall rank pari passu in right of payment with the Guarantor’s (i)
floating rate junior subordinated deferrable interest debentures due 2031, (ii)
floating rate junior subordinated deferrable interest debentures due 2032, and
(iii) floating rate junior subordinated deferrable interest debentures due 2033,
and the guarantees issued by the Guarantor in respect thereof.”

 

ARTICLE IV

MISCELLANEOUS

 

4.1. Date and Time of Effectiveness. This Amendment shall become a legally
effective and binding instrument at and as of the Effective Time.

 

4.2. Trust Preferred Securities Deemed Conformed. Beginning at the Effective
Time, the provisions of each Trust Preferred Security then outstanding shall be
deemed to be conformed, without the necessity for any reissuance or exchange of
such Trust Preferred Security or any other action on the part of the Holders,
IRBC, ANB or the Trustee, so as to reflect this Amendment.

 

4.3. Successors. All agreements of IRBC, ANB and the Trustee in this Amendment
and in the Trust Preferred Securities Guarantee shall bind their respective
successors.

 

4.4. Benefits of Amendment. Nothing in this Amendment, express or implied, shall
give

 

3



--------------------------------------------------------------------------------

to any person, other than the parties hereto and their successors hereunder, any
agent and the Holders, any benefit or any legal or equitable right, remedy or
claim under this Amendment or the Trust Preferred Securities Guarantee.

 

4.5. Separability. In case any provision in this Amendment, or in the Trust
Preferred Securities Guarantee, shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, it being intended that all of the
provisions hereof shall be enforceable to the full extent permitted by law.

 

4.6. Trustee Responsibility. The Trustee assumes no duties, responsibilities or
liabilities by reason of this Amendment other than as set forth in the Trust
Preferred Securities Guarantee. The Trustee assumes no responsibility for the
correctness of the statements herein contained, which shall be taken as
statements of IRBC and ANB. This Amendment is executed and accepted by the
Trustee subject to all of the terms and conditions of its acceptance of the
trust under the Trust Preferred Securities Guarantee, as fully as if said terms
and conditions were herein set forth in full.

 

4.7. Headings. The Article and Section headings of this Amendment have been
inserted for convenience of reference only, are not to be considered a part of
this Amendment and shall in no way modify or restrict any of the terms or
provisions hereof.

 

4.8. Counterparts. This Amendment may be executed in counterparts, each of which
shall for all purposes be deemed to be an original, and all such counterparts
shall together constitute but one and the same instrument.

 

4.9. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
its choice of law provisions.

 

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Trust
Preferred Securities Guarantee to be duly executed, and their respective
corporate seals to be hereunto affixed and attested, all as of the day and year
first above written.

 

Attest : (SEAL)

  INDIAN RIVER BANKING COMPANY

/s/ Diana L. Walker

--------------------------------------------------------------------------------

  By:  

/s/ Paul A. Beindorf

--------------------------------------------------------------------------------

Diana L. Walker

     

Paul A. Beindorf

Secretary

     

Chief Executive Officer

Attest : (SEAL)

  WELLS FARGO BANK,     NATIONAL ASSOCIATION,
as trustee

/s/ Ann Roberts Dukart

--------------------------------------------------------------------------------

  By:  

/s/ Edward L. Pruitt, Jr.

--------------------------------------------------------------------------------

Name: Ann Robert Dukart

  Name:  

Edward L. Pruitt, Jr.

Title: Vice President

  Title:  

Vice President

Attest : (SEAL)

  ALABAMA NATIONAL     BANCORPORATION

/s/ Kimbery Moore

--------------------------------------------------------------------------------

  By:  

/s/ William E. Matthews, V

--------------------------------------------------------------------------------

Kimberly Moore

  Name:  

William E. Matthews, V

Secretary

  Title:  

EVP & CFO

 

5